DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #16/785,144 filed on April 06, 2020.
3.	Claims 1-11 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 02/07/2020 and 06/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Therefore, given the broadest reasonable interpretation of the claim, the recited storage unit could be interpreted as a transitory propagating signal per se. As such, the claim is rejected as covering a signal per se, which are not directed towards statutory subject matter.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent No. 6,710,800) in view of Hamaji et al.  (U.S. Pub. No. 2008/0091574) (hereinafter ‘Hamaji’).

Claims 1, 6 and 11:  Park discloses an article management system, an article management method, and a computer program, comprising:
a rack having a plurality of stages of storage units for storing articles, Park teaches display rack transmits picture information for the displayed article or letters of information to a user system through the Internet and each display racks includes a memory storing the image information for a displayed article and a memory storing letters of information for the displayed article, and the image information is stored with an outlook feature for a displayed article and information for similar articles while the 
a display device attached to the rack, Park teaches display rack transmits picture information for the displayed article or letters of information to a user system through the Internet (see at least column 1 lines 7-20); and
a management device configured to be capable of communicating with the display device and instruct the display device to display information on an article stored in the rack to which the display device is attached, Park teaches if a user demands image information for a displayed article, the CPU reads out various image information for the displayed article and transmits to user system through the communication module, and if a user demands letters of information for a displayed article, the CPU reads out various letters of information for the displayed article and transmits to user system through the communication module (see at least column 1 lines 7-20 and column5 lines 11-19); and
wherein the display device is a display that is capable of displaying image data relating to the article stored in the rack, Park teaches if a user demands image information for a displayed article, the CPU reads out various image information for the displayed article and transmits to user system through the communication module, and if a user demands letters of information for a displayed article, the CPU reads out various letters of information for the displayed article and transmits to user system through the communication module (see at least column 1 lines 7-20 and column 5 lines 11-19).
the management device displays and outputs image data on an article that needs to be taken out from the rack or stored in the rack and position information of a storage unit of the rack relating to the article according to instruction information.  However, Hamaji teaches putting-in operation which means to put articles into a storage section on storage racks as instructions have been issued, and a picking operation which means to pick articles from the storage section as instructions have been issued.  Also, at a time of operations relating both putting-in and picking, it is possible to give instructions simultaneously to both operators in charge of putting-in and in charge of picking, and thereby it is capable of performing efficient instruction display on the storage sections (see at least paragraphs 0011-0013, 0024-0025, 0029, 0032 and 0042).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Park to modify to combine the teaching of Hamaji in order to provide efficiency in storing and picking up of articles in storage racks. 

Claims 2 and 7:  Park in view of Hamaji disclose the article management system, and an article management method according to claims 1 and 6, and Park further teaches wherein the display device is arranged to straddle a plurality of the racks, and the display device is capable of displaying an article that has been stored or needs to be stored in each of the racks in an area corresponding to the rack the display device is arranged to straddle, Park teaches user information requesting step in which a user connects to the Internet and selects any one display rack, and requests image information for a displayed article, letters of information, or real item pictorial 

Claims 3 and 8:  Park in view of Hamaji disclose the article management system, and an article management method according to claims 1 and 6, and Park further teaches wherein the rack is a product display rack in a store, and the display device further displays advertisement information on a product displayed on the rack to which the display device is attached, Parks teaches user information requesting step in which a user connects to the Internet and selects any one display rack, and requests image information for a displayed article, letters of information, or real item pictorial image information to a selected display rack (see at least column 1 lines 44-67 and column 2 lines 24-26).

Claims 4 and 9:  Park in view of Hamaji disclose the article management system, and an article management method according to claims 1 and 6, and Park further teaches wherein the management device is capable of receiving information on an instruction from an operation device held by a clerk, and the management device displays and outputs image data on an article that needs to be taken out from the rack or stored in the rack and position information of a storage unit of the rack relating to the article based on the instruction from the operation device, Park teaches user information requesting step in which a user connects to the Internet and selects any one display rack, and requests image information for a displayed article, letters of information, or real item pictorial image information to a selected display rack; 

Claims 5 and 10:  Park in view of Hamaji disclose the article management system, and an article management method according to claims 1 and 6, and Hamaji further teaches further comprising an analysis unit that measures an operation time of an operation of taking out or storing the article from the rack, performs analysis of data on the operation time, and performs a process of reflecting a result of the analysis to order in which the article is to be taken out from the rack or order in which the article needs to be stored next, Hamaji teaches putting-in operation which means to put articles into a storage section on storage racks as instructions have been issued, and a picking operation which means to pick articles from the storage section as instructions have been issued.  Also, at a time of operations relating both putting-in and picking, it is possible to give instructions simultaneously to both operators in charge of putting-in and in charge of picking, and thereby it is capable of performing efficient instruction display on the storage sections (see at least paragraphs 0011-0013, 0024-0025, 0029, 0032 and 0042).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Park to modify to combine the teaching of Hamaji in order to provide efficiency in storing and picking up of articles in storage racks. 

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Kazama et al. (U.S. Pub. No. 2016/0355338) talks about a carrier control device estimates an amount of time to complete a picking operation at each of one or more racks which have arrived in a picking point area. The carrier control device adds up the amounts of time to perform picking operations at the racks performed after another rack has newly arrived, to thereby calculate an amount of time to wait for picking operation completion by the rack. The carrier control device compares the amount of time to wait for picking operation completion by the rack, with a previously set threshold, and determines which task the carrier having carried the rack is to perform, either putting down the rack and performing another task, or waiting for completion of an ongoing picking operation with the rack held thereon, depending on whether the time to wait until picking operation completion is larger or smaller than the threshold.
b)	Napoli (U.S. patent No. 10,127,514) talks about providing dynamic cubby logic that enables cubbies of a put wall to be assigned to orders as items for the orders are received at the put wall. In an embodiment, batches or waves of orders may be generated and released without cubbies of a put wall assigned to the orders. As the first item for an order is detected at the put wall a cubby from the available cubbies of the put wall may be selected for the order and all items of the order may be assigned the 
c)	Vallaire (U.S. Patent No. 5,971,273) talks about transferring a delivery order to the proper person to conduct the remote delivery at a user designated time and place.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        01/15/2022